DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in this application.
Priority
Acknowledgement is made of the claims to the provisional application 62/742,142 filed 10/05/2018.	
Specification
The disclosure is objected to because of the following informalities: In paragraph [0013] line 8 “office withdrawing” should be –officer withdrawing—.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 4, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kleck (US20120151816A1).
Regarding claim 1, Kleck teaches a conducted electrical weapon ("CEW") (abstract, a handheld weapon includes an electronic component) comprising: a plurality of CEW components (i.e. electronic controller 35, motion detector 55, timer 60) (fig.3); a power supply (i.e. battery 25) (fig.2) configured to provide power to the CEW components (refer to [0027], A contact 20 electrically connects the electronic controller 35 to a power source, such as a battery 25); and a motion detector (i.e. motion detector 55) (fig.3) configured to detect a movement of the CEW (refer to [0030], motion detector 55 generates motion signals in response to movement of the pistol 200 at step 400), wherein in response to elapse of a period of time during which the motion detector detects no movement of the CEW (refer to [0031], when no motion signals have been detected or received during a predetermined period of time), power from the power supply is not provided to at least one of the CEW components (refer to [0031], electrical power is prevented from flowing from the battery 25 to the light source 50 when no motion signals generated by the motion detector 55).
Regarding claim 3, Kleck teaches the CEW of claim 1 wherein in response to elapse of a second period of time during which the motion detector detects no movement of the CEW (refer to [0035], detection of 4 or fewer motion signals in a tenth of a second as a relatively low motion signal density), power from the power supply is not provided (refer to [0035], low motion signal density detected … sets the electronic controller to a low power mode) to at least a second CEW component (i.e. electronic controller 35) (fig.3) from the plurality of CEW components (i.e. electronic controller 35, motion detector 55, timer 60) (fig.3).
Regarding claim 4, Kleck teaches the CEW of claim 1 wherein one of the CEW components comprises a signal generator (i.e. electronic controller 35) (fig.3) configured to provide a stimulus signal (refer to [0028], electronic controller regulates or controls the flow of electric power from battery 25 to the light source 50), and wherein in response to elapse of the period of time during which the motion detector detects no movement of the CEW (refer to [0031], when no motion signals have been detected or received during a predetermined period of time), power from the power supply is not provided to the signal generator (refer to [0034], electronic controller 35 is set to a low power mode) whereby the signal generator cannot provide the stimulus signal (refer to [0034], prevents power from flowing from the battery 25).
Regarding claim 9, Kleck teaches the CEW of claim 1, wherein the motion detector comprises: an accelerometer (refer to [0028], motion detector 55 includes the part number LIS331 DLF MEMS digital accelerometer) configured to provide at least one of a first data regarding acceleration along a first axis, a second data regarding acceleration along a second axis, and a third data regarding acceleration along a third axis (refer to [0030], motion detector 55 detects movement of the pistol 200 in any one of the six degrees of freedom of a Cartesian coordinate system); and an analysis circuit (i.e. electronic controller 35) (fig.3) configured to detect the movement of the CEW based on the at least one of the first data, the second data, and the third data (refer to [0031], configured to receive or detect motion signals generated by the motion detector 55), and whether the CEW has moved (refer to [0031], electronic controller 35 detects or receives a motion signal). 
Regarding claim 10, it is rejected for the same reasons as stated in claims 1, 4 and 5. Note that claim 10 requires that the motion detector detects movement of the handle. Kleck teaches his motion detector 55 senses motion of the CEW which the handle is a part of (see fig.1).
Regarding claim 13, it is rejected for the same reason as stated in claim 10. Kleck further teaches a laser for aiming (i.e. light source 50) (fig.3).
Regarding claim 14, the method is rejected for the same reason as stated in claim 9.

Claims 1, 2, 4-6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Florez (US6253480B1).
Regarding claim 1, a conducted electrical (i.e. electrical schematic) (fig.7) weapon ("CEW") (abstract, hand held weapon) comprising: a plurality of CEW components (i.e. motion sensor 48, microcontroller 38, motor 31) (fig.7); a power supply (i.e. first battery power source 40) (fig.7) configured to provide power to the CEW components (refer to column 6 lines 1-4, for providing power to the computer, the motor, and the solenoid); and a motion detector (i.e. motion detector 48) (fig.7) configured to detect a movement of the CEW (refer to column 6 line 67 to column 7 line 1, for detecting when the housing and weapon are moved), wherein in response to elapse of a period of time (refer to column 7 lines 10-11, predetermined elapsed amount of time) during which the motion detector detects no movement of the CEW (refer to column 7 line 10, upon the lack of detection of motion), power from the power (refer to column 7 lines 11-13, cut off energy to the computer, motor and solenoid from the first battery power source).
Regarding claim 2, Florez teaches the CEW of claim 1 wherein in response to elapse of the period of time (refer to column 7 lines 10-11, predetermined elapsed amount of time) during which the motion detector detects no movement of the CEW (refer to column 7 line 10, upon the lack of detection of motion), power from the power supply is not provided to the motion detector (refer to column 7 line 9, motion detector deactivates).
Regarding claim 4, Florez teaches the CEW of claim 1 wherein one of the CEW components comprises a signal generator (i.e. microcontroller 38) (fig.7) configured to provide a stimulus signal (abstract, for controlling the retraction and extension of the guard plates by the motor), and wherein in response to elapse of the period of time (refer to column 7 lines 10-11, predetermined elapsed amount of time) during which the motion detector detects no movement of the CEW (refer to column 7 line 10, upon the lack of detection of motion), power from the power supply is not provided to the signal generator whereby the signal generator cannot provide the stimulus signal (refer to column 7 lines 11-13, cut off energy to the computer, motor and solenoid from the first battery power source).
Regarding claim 5, Florez teaches the CEW of claim 1 further comprising a safety (i.e. CCD image scanner 47) (fig.7), wherein in response to the safety being operated from enabled to disabled (refer to column 4 lines 37-40, scanned image matches data stored in the computer corresponding to the fingerprints and handprint of an authorized user), power from the power supply is provided to at least one of the CEW components and the motion detector (refer to column 4 lines 40-41, the computer activates the motor to retract the guard plates).
Regarding claim 6, Florez teaches the CEW of claim 5 wherein one of the CEW components comprises a processing circuit (i.e. motion sensor 48) (fig.7), wherein in response to the safety being operated from enabled to disabled (refer to column 4 lines 37-40, scanned image matches data stored in the computer corresponding to the fingerprints and handprint of an authorized user), the power supply provides power to the processing circuit (refer to column 4 lines 40-41, the computer activates the motor to retract the guard plates), and wherein the processing circuit is configured to measure elapse of the period of time (refer to column 7 lines 10-11, predetermined elapsed amount of time).
Regarding claim 8, Florez teaches the CEW of claim 5, wherein after elapse of the period of time and in response to the safety being operated from disabled to enabled (implicit) and then back to disabled (refer to column 4 lines 37-40, scanned image matches data stored in the computer corresponding to the fingerprints and handprint of an authorized user), power from the power supply is provided to at least one of the CEW components and the motion detector (refer to column 4 lines 40-41, the computer activates the motor to retract the guard plates).
Regarding claim 10, it is rejected for the same reasons with regards to claims 1, 4 and 5. Note that claim 10 requires that the motion detector detects movement of the handle. Florez teaches his motion sensor 48 senses motion of the CEW which the handle is a part of (i.e. handle 11) (fig.2).
Regarding claim 12, it is rejected for the same reasons with regards to claims 8 and 10.
Regarding claim 13, it is rejected for the same reason with regards to claim 10. Florez further teaches a communication circuit (i.e. communication port 44) (fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kleck (US20120151816A1), and further in view of Forsythe (US20160265868A1).
Regarding claim 5, Kleck teaches the CEW of claim 1.
Kleck further teaches the CEW components and the motion detector, but does not teach having a safety, wherein in response to the safety being operated from enabled to disabled, power from the power supply is provided to at least one of the CEW components and the motion detector.
Forsythe teaches a CEW comprising a safety (i.e. safety control switch 12) (fig.1), wherein in response to the safety being operated from enabled to disabled (refer to [0047], Moving the safety control switch 12 in the direction of arrow “A,”), power from the power (refer to [0048], the battery 10 powers the electrical components contained in the electronics housing 16) to at least one of the CEW components (refer to [0044], electronics housing 16 includes a high voltage power converter 56; a transformer 58; user data collection and interface devices 64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the weapon of Kleck to include the safety as taught in Forsythe that turns off power when enabled, as it provides the advantage of power saving, as well as prevent accidental usage.
Regarding claim 6, Kleck and Forsythe teach the CEW of claim 5 wherein one of the CEW components comprises a processing circuit (Forsythe, i.e. electronic housing 16) (fig.1), wherein in response to the safety being operated from enabled to disabled (Forsythe, refer to [0047], Moving the safety control switch 12 in the direction of arrow “A,”), the power supply provides power (Forsythe, refer to [0048], the battery 10 powers the electrical components contained in the electronics housing 16) to the processing circuit (Forsythe, i.e. electronic circuitry 62) (fig.1), and wherein the processing circuit is configured to measure elapse of the period of time (Forsythe, refer to [0044], various other features; an automatic timer).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Florez (US6253480B1), and further in view of Lavin (US10288388B1).
Regarding claim 13, it is rejected for the same reason with regards to claim 10. Lavin further teaches CEW comprising at least one of a laser for aiming, a flashlight, a communication circuit and a display (Lavin, refer to column lines, devices that visually display (e.g., present, show) information (e.g., LCDs, LEDs, light sources, graphical and/or textual display, display, monitor, touchscreen). A user interface may include a communication circuit for transmitting information to an electronic device (e.g., smart phone, tablet)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the CEW of Lavin to include at least one of a laser for aiming, a flashlight, a communication circuit and a display as taught in Lavin, as it provides the advantage of ease and precision of use.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lavin (US10288388B1), and further in view of Florez (US6253480B1).
Regarding claim 17, Lavin teaches a handle of a conducted electrical weapon (i.e. handle 1110) (fig. 11) comprising: a processing circuit (i.e. processing circuit 1160) (fig.11); a safety (i.e. safety 1142) (fig.11); a trigger (i.e. trigger 1140) (fig.11); a launch controller configured to launch one or more electrodes in response to an operation of the trigger (refer to column 10 lines 28-30, A processing circuit of a handle may activate a propellant of a cartridge responsive to an action (e.g., trigger pull) taken by a user of the CEW); a signal generator (i.e. signal generator 1170) (fig.11) configured to provide a stimulus signal (refer to column 10 line 46, to provide a current) through the one or more electrodes (e.g., electrodes 1128) (fig.11); a power supply (i.e. power supply 1150) (fig.11), wherein: in response to the safety being in a disabled mode (refer to column 5 line 41, When control 1142 is disabled), the power supply is configured to provide power to the processing circuit, the launch controller (refer to column 5 lines 42-43, CEW 1100 may launch electrodes and provide a current via the electrodes) (also refer to column 10 lines 50-51, Power supply 1150 may also provide power to electronic/electrical components), the signal generator (refer to column 10 line 45, Power supply 1150 provides energy to signal generator).
Lavin does not teach a motion detector configured to detect a movement of the handle; and a power supply, wherein: in response to the processing circuit detecting elapse of a period of time during which the motion detector does not detect movement of the handle, the processing circuit is configured to instruct the power supply to remove power.
Florez teaches a motion detector (i.e. motion detector 48) (fig.7) configured to detect a movement of the handle (refer to column 6 line 67 to column 7 line 1, for detecting when the housing and weapon are moved) (Note, CEW of Florez has a handle that is attached to the CEW) (i.e. handgrip 11, fig. 2); and a power supply (i.e. first battery power source 40) (fig.7), wherein: in response to the processing circuit detecting elapse of a period of time (refer to column 7 lines 10-11, predetermined elapsed amount of time) during which the motion detector does not detect movement of the handle (refer to column 7 line 10, upon the lack of detection of motion), the processing circuit is configured to instruct the power supply to remove power (refer to column 7 lines 11-13, cut off energy to the computer, motor and solenoid from the first battery power source).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the CEW of Lavin to include the motion detector as taught in Florez that turns off power when enabled, as it provides the advantage of saving power significantly.
Regarding claim 18, Lavin and Florez teach the handle of claim 17 wherein in response to elapse of the period of time (Florez, refer to column 7 lines 10-11, predetermined elapsed amount of time) during which the motion detector does not detect movement of the handle (Florez, refer to column 7 line 10, upon the lack of detection of motion): the processing circuit is configured to instruct the power supply to remove power from the motion detector (Florez, refer to column 7 lines 11-13, cut off energy to the computer, motor and solenoid from the first battery power source), and the processing circuit is configured to enter a low-power state (Lavin, refer to column 6 lines 15-17, A processing circuit may have a low power state).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lavin (US10288388B1), and further in view of Kleck (US20120151816A1).
Regarding claim 17, Lavin teaches a handle of a conducted electrical weapon (i.e. handle 1110) (fig. 11) comprising: a processing circuit (i.e. processing circuit 1160) (fig.11); a safety (i.e. safety 1142) (fig.11); a trigger (i.e. trigger 1140) (fig.11); a launch controller configured to launch one or more electrodes in response to an operation of the trigger (refer to column 10 lines 28-30, A processing circuit of a handle may activate a propellant of a cartridge responsive to an action (e.g., trigger pull) taken by a user of the CEW); a signal generator (i.e. signal generator 1170) (fig.11) configured to provide a stimulus signal (refer to column 10 line 46, to provide a current) through the one or more electrodes (e.g., electrodes 1128) (fig.11); a power supply (i.e. power supply 1150) (fig.11), wherein: in response to the safety being in a disabled mode (refer to column 5 line 41, When control 1142 is disabled), the power supply is configured to provide power to the processing circuit, the launch controller (refer to column 5 lines 42-43, CEW 1100 may launch electrodes and provide a current via the electrodes) (also refer to column 10 lines 50-51, Power supply 1150 may also provide power to electronic/electrical components), the signal generator (refer to column 10 line 45, Power supply 1150 provides energy to signal generator).
Lavin does not teach a motion detector configured to detect a movement of the handle; and a power supply, wherein: in response to the processing circuit detecting elapse of a period of time during which the motion detector does not detect movement of the handle, the processing circuit is configured to instruct the power supply to remove power.
Kleck teaches a motion detector (i.e. motion detector 55) (fig.3) configured to detect a movement of the handle (refer to [0030], motion detector 55 generates motion signals in response to movement of the pistol 200 at step 400) (Note, CEW of Kleck has a handle that is attached to the CEW) (see fig.1); and a power supply (i.e. battery 25) (fig.2), wherein: in response to the processing circuit detecting elapse of a period of time during which the motion detector does not detect movement of the handle (refer to [0031], when no motion signals have been detected or received during a predetermined period of time), the processing circuit is configured to instruct the power supply to remove power (refer to [0031], electrical power is prevented from flowing from the battery 25 to the light source 50 when no motion signals generated by the motion detector 55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the CEW of Lavin to include the motion detector as taught in Kleck that turns off power when enabled, as it provides the advantage of saving power significantly.
Regarding claim 19, Lavin and Kleck teach the handle of claim 17 wherein the motion detector comprises: an accelerometer (refer to [0028], motion detector 55 includes the part number LIS331 DLF MEMS digital accelerometer) configured to provide acceleration data responsive to a coordinate system (refer to [0030], motion detector 55 detects movement of the pistol 200 in any one of the six degrees of freedom of a Cartesian coordinate system), and an analysis circuit (i.e. electronic controller 35) (fig.3) configured to receive the acceleration data (refer to [0031], configured to receive or detect motion signals generated by the motion detector 55) and provide a pulse in response to detecting movement of the handle (refer to [0031], electronic controller 35 detects or receives a motion signal).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kleck (US20120151816A1), and further in view of Ufer (US20110252684A1).
Regarding claim 11, Kleck teaches the handle of claim 10 wherein in response to elapse of the period of time during which the motion detector detects no movement of the handle (refer to [0031], when no motion signals have been detected or received during a predetermined period of time), the power supply ceases to provide power (refer to [0031], electrical power is prevented from flowing from the battery 25 to the light source 50 when no motion signals generated by the motion detector 55) to the motion detector, whereby the motion detector cannot detect the movement of the handle.
Kleck does not teach the handle of claim 10 wherein the power supply ceases to provide power to the motion detector, whereby the motion detector cannot detect the movement of the handle.
(refer to [0055], sleep mode) to the motion detector (refer to [0053], motion sensors are capable of monitoring the entire range of movement of the weapon), whereby the motion detector cannot detect the movement of the handle (implicit from fig.9) (it is interpreted that wake up circuit will enable accelerometer) (also refer to [0048], initialize….. accelerometer on).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the weapon of Kleck to include the teachings of Ufer, as it provides the advantage of greatly reduced current drawing from the battery and provides a method for waking up accelerometer quickly for off the shelf accelerometers.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lavin (US10288388B1) and Kleck (US20120151816A1), and further in view of Ufer (US20110252684A1).
Regarding claim 20, Lavin and Kleck teach the handle of claim 19.
Lavin and Kleck do not teach wherein: the processing circuit includes a count-down timer, responsive to the pulse, the processing circuit is configured to set the count-down timer to a number, and in response to the count-down timer counting down to zero from the number, the processing circuit is configured to detect elapse of the period of time.
Ufer teaches wherein: the processing circuit (i.e. microcontroller 7) (fig.1) includes a count-down timer (refer to [0040], A timer is set as noted in step 103), responsive to the pulse (i.e. step 103 clock 2 Mhz) (fig.2A), the processing circuit is configured to set the count-down timer to a number (i.e. step 106 2ms time-out) (fig.2A), and in response to the count-down (refer to [0040], Has the set up time expired as asked in step 106—if not return to sleep mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the weapon of Lavin and Kleck to include the teachings of Ufer, as it provides the advantage of a better launching accuracy, along with greatly reduced current drawing from the battery, and provides a method for waking up accelerometer quickly for off the shelf accelerometers.

Allowable Subject Matter
Claims 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Lavin (US10288388B1) teaches a conducted electrical weapon ("CEW") comprising: a plurality of CEW components; a power supply configured to provide power to the CEW components; a cartridge comprising at least one electrode; and a trigger, an operation of the trigger launches at least one electrode from the cartridge, and wherein after elapse of the period of time, the operation of the trigger cannot launch at least one electrode from the cartridge.
Florez (US6253480B1) teaches it is conventional in the art to have a weapon comprise a motion detector configured to detect a movement of the CEW, wherein in response to elapse 
Forsythe (US20160265868A1) teaches that it is conventional in the art to have a CEW with a safety, wherein in response to the safety being operated from enabled to disabled, power from the power supply is provided to the CEW components.
However, none of the prior art, listed above or in the attached PTO-892, alone or in combination discloses CEW, wherein in response to the safety being operated from enabled to disabled and before elapse of the period of time, an operation of the trigger launches at least one electrode from the cartridge, and wherein after elapse of the period of time, the operation of the trigger cannot launch at least one electrode from the cartridge.
Regarding claim 15, Kleck (US20120151816A1) and Ufer (US20110252684A1) teach accelerometer that can obtain the first data, the second data and the third data as six degrees of freedom. They do not teach obtaining a fourth data comprising a greatest of the first data, the second data and the third data. They further do not teach a finite impulse response filter that receives the fourth data and provides a fifth data, where fifth data is used to detect the handle motion.
Dependent claim 16 is indicated as allowable for the same reason as claim 15.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/22/2021


	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839